



PRODUCT SALE & PURCHASE CONTRACT


BY & BETWEEN


RANCHER ENERGY CORP.


(BUYER)


and


ANADARKO PETROLEUM CORPORATION


(SELLER)




DATED 


December 15, 2006
 
 
 
 

--------------------------------------------------------------------------------

 

INDEX


ARTICLE
PAGE
     
I
DEFINITIONS
1
     
II.
CONTRACT TERM
4
     
III.
SCOPE OF CONTRACT
4
     
IV.
QUANTITIES
5
     
V.
PRODUCT PRICE
7
     
VI.
DELIVERY POINT AND PRESSURE
9
     
VII.
TAXES
9
     
VIII.
ACCOUNTING
10
     
IX.
QUALITY SPECIFICATIONS
11
     
X.
MEASUREMENT
13
     
XI.
MEASURING EQUIPMENT AND TESTING
14
     
XII.
WARRANTIES
15
     
XIII.
INDEMNIFICATION
15
     
XIV
FORCE MAJEURE
16
     
XV.
SUCCESSORS AND ASSIGNS
16
     
XVI.
NOTICES
17
     
XVII.
MISCELLANEOUS
18
     
XVIII.
DISPUTE RESOLUTION
20
       
EXHIBIT “A”
22
       
EXHIBIT “B”
23



 
 

--------------------------------------------------------------------------------

 

PRODUCT SALE & PURCHASE CONTRACT


THIS PRODUCT SALE & PURCHASE CONTRACT (the “Contract”), is made and entered into
as of December 15, 2006 by and between Anadarko Petroleum Corporation with a
business address of 1201 Lake Robbins Drive, The Woodlands, Texas 77380
(“Seller”) and Rancher Energy Corp. with a business address of 1050-17th Street,
Suite 1700 Denver, Colorado 80202 (“Buyer”).


WITNESSETH:


WHEREAS, Seller owns certain rights to market carbon dioxide (“Product”) and
Seller desires to sell and tender for delivery to Buyer, and Buyer desires to
purchase and accept from Seller, certain quantities of Product under the terms
and conditions of this Contract; and


WHEREAS, Seller has certain rights to transport Product on ExxonMobil’s 60-mile,
20-inch CO2 pipeline from La Barge to Bairoil, Wyoming (the “ExxonMobil
Pipeline”). Seller also has certain rights to transport Product on Seller’s
125-mile, 16-inch CO2 pipeline from Bairoil to Seller’s Salt Creek oil field
(the “Anadarko Pipeline”); and


WHEREAS, Buyer wishes to purchase and accept Product from Seller from the
Anadarko Pipeline at the Delivery Point and Buyer will be responsible for the
construction and operation of a CO2 pipeline from the Delivery Point to the
southeastern portion of Buyer’s fields in the South Glenrock Area of Wyoming
(“Buyer’s Pipeline”);


NOW, THEREFORE, for and in consideration of the premises and the mutual benefits
and covenants herein contained, Seller and Buyer hereby agree as follows:


ARTICLE I - DEFINITIONS


1.1 Defined Words and Terms. Except where the context otherwise requires another
or different meaning or intent, the following words and terms as used herein
shall have the meanings indicated:


(a)  “Actual Monthly Amount” means an amount determined by multiplying the
actual quantity of Product, in Mcf, delivered to Buyer at the Delivery Point
during the Month, by the Unit Price for such Month; provided, however, that if
Buyer fails to take 25MMcf on any Day during such Month, the Actual Monthly
Amount shall be the sum of the Unit Price multiplied by (i) plus the Unit Price
multiplied by (ii), where (i) is the actual quantity of Product delivered to
Buyer for each Day during the Month on which Buyer was delivered 25 MMcf or
more, and (ii) is 25 MMcf for each Day during the Month on which Buyer was
delivered less than 25 MMcf.


(b)  “Annual Quantity” means for each Contract Year, the DCQ multiplied by the
number of Days in that Contract Year.


(c)  “Bcf” means 1 Billion Cubic Feet.


 
Page 1

--------------------------------------------------------------------------------

 
 
(d) “Calendar Quarter” means a three-month period beginning on January 1, April
1, July 1, or October 1 of any Contract Year.


(e) “CO2” or “Carbon Dioxide” means a substance composed of molecules, each
containing one atom of carbon and two atoms of oxygen.


(f)  “Contract Year” means a one-year period beginning on the first Day of the
first Month following the date on which Product has first been delivered
hereunder and on each subsequent anniversary of such first Day, provided that
any period from the date of first deliveries to the first Day of the Month next
following shall be deemed a part of the first Contract Year.


(g) “Cubic Foot” means the amount of Product which would occupy one cubic foot
of space at a base pressure of 14.65 Psia and at a base temperature of 60o
degrees Fahrenheit.


(h)  “DCQ” or “Daily Contract Quantity” for any period means the Daily quantity
of Product set out in Exhibit “A” or as otherwise determined under this Contract
for such period.


(i) “Day” means a period beginning at 7:00 a.m. (Mountain Time) on a calendar
day and ending at 7:00 a.m. (Mountain Time) on the next succeeding calendar day.
The date of a Day shall be that of its beginning.


(j)  “Delivery Point” means the outlet flange of the meter station at the end of
the Anadarko Pipeline in the Salt Creek oil field, as made available to Seller
and as requested by Buyer.


(k)  “Mcf” means 1,000 Cubic Feet.


(l) “MCQ” or “Minimum Contract Quantity” means the quantity of Product
determined by multiplying 25 MMcf by the number of Days in the Primary Term.


(m) “MMA” or “Minimum Monthly Amount” means the amount determined by multiplying
the Minimum Monthly Quantity by the Unit Price.


(n) “MMQ” or “Minimum Monthly Quantity” means the arithmetical sum for each Day
during any given Month of the quantity of Product nominated for delivery
hereunder by Buyer and confirmed by Seller.
Notwithstanding the foregoing, and except as excused by events of force majeure
as defined in Article XIV or as provided in Paragraph 3.2, the Minimum Monthly
Quantity shall not be less than 25 MMcf multiplied by the number of Days in the
Month.


(o) “MPR” or “Minimum Purchase Requirement” means the product of 25 MMcf
multiplied by 365 multiplied by 10.


(p)  “MMcf” means 1,000,000 Cubic Feet.


(q)  “MMcf/d” means 1,000,000 Cubic Feet per Day.


 
Page 2

--------------------------------------------------------------------------------

 
 
(r)  “Month” means a period beginning at 7:00 a.m. (Mountain Time) on the first
Day of a calendar month and ending at 7:00 a.m. (Mountain Time) on the first Day
of the next succeeding calendar month.


(s)  “Psia” means pounds per square inch absolute.


(t)   “Psig” means pounds per square inch gauge.
 
(u) "Product" means a substance composed primarily of Carbon Dioxide and meeting
the specifications set forth in Article IX hereof.


(v)  “Tender for Delivery” means Seller making a certain quantity of Product
available to Buyer at the Delivery Point(s) pursuant to the terms and conditions
herein.


(w) “Termination Payment” means an amount of money Buyer will pay Seller if
Buyer elects to terminate this contract pursuant to Paragraph 5.6.


(x)  “Total Contract Quantity” means the sum of the Annual Quantity for each
Contract Year during the Primary Term of the Contract, which shall be reduced at
the end of each Contract Year in accordance with Paragraph 4.1 hereof.


(y)  “Unit Price” means, as to any period, the applicable Product price per Mcf
determined pursuant to Article V. 


ARTICLE II - CONTRACT TERM


2.1 Primary Term. The Primary Term of this Contract will commence upon the later
to occur of January 1, 2008, or the date of the first delivery of Product
hereunder. The Primary Term of this Contract shall terminate on the earlier of
(i) the Day that the Total Contract Quantity has been taken and paid for by
Buyer, or (ii) ten (10) years from the commencement of the Primary Term.
 
ARTICLE III - SCOPE OF CONTRACT


3.1 Sale and Commitment of Product. Subject to the terms, conditions and
limitations of this Contract, Seller shall sell and Tender for Delivery to
Buyer, and Buyer shall purchase and receive from Seller, at the Delivery Point,
the quantities of Product requested by Buyer up to the Daily Contract Quantity
as specified in Exhibit “A,” and, if applicable, up to the amount of any Excess
Deliveries, pursuant to the provisions of Section 4.4 hereof. It is intended
that the Daily Contract Quantity will be 40 MMcf/d, but Seller will endeavor to
Tender for Delivery quantities up to 120% of the DCQ and Buyer will nominate at
least 25 MMcf/d.


3.2 Other Sales/Purchases. Seller reserves the right to utilize Product for its
own needs and to sell or contract to deliver Product to parties other than
Buyer. At all times, Seller shall be entitled to fully satisfy its own needs for
Product before having any obligation to Buyer hereunder. If at any time, or from
time to time after satisfying its own needs for Product, Seller is unable to
deliver the entire amount of Buyer’s nominated Product requirements hereunder as
well as the daily contract quantity of other parties, Buyer shall be entitled to
receive its share of Seller’s available deliverability based on the ratio that
Buyer’s Product requirements bear to the daily contract quantities of all
parties other than Seller. Subsequent to the execution of this Contract, Seller
shall make a good faith effort to anticipate Product availability to meet
Buyer’s requirements, and shall not knowingly utilize, sell, or contract to
deliver volumes of Product to third parties so as to cause Seller to be unable
to deliver Buyer’s requirements. Buyer recognizes and agrees that Seller will
use commercially reasonable efforts to deliver Buyer’s requirements but if
Seller is unable to meet such requirements for any reason, including its own
needs exclusive of third parties, there shall be no penalty to Seller and
adjustments shall be made to Buyer’s minimum obligations hereunder.


 
Page 3

--------------------------------------------------------------------------------

 
 
3.3 Carbon Dioxide Reserves/Transportation. Seller and Buyer understand and
agree that Seller makes no warranty, either expressed or implied, of carbon
dioxide volumes or reserves at any source, carbon dioxide deliverability, or the
transportation of carbon dioxide.


3.4  Operations. Seller reserves the sole and exclusive right to control,
manage, and operate the sources of the Product as Seller in its sole discretion
shall determine. Buyer agrees to take appropriate action to obtain and reserve
the greenhouse gas reduction rights addressed in Paragraph 5.8, and otherwise
Buyer reserves the sole and exclusive right to control, manage, and operate
Buyer’s fields on which the Carbon Dioxide is used. 


3.5  Seller’s Processing Rights. Seller reserves the right, prior to delivery,
to process and/or treat the Carbon Dioxide sold hereunder for any purpose,
provided only that any Product delivered shall meet the quality specifications
hereof unless waived by Buyer pursuant to Paragraph 9.3.


3.6. Right of First Refusal. (a) If for any reason Buyer elects to sell Buyer’s
Pipeline or any of its interests within the Area of Mutual Interest
(“Interest”), Buyer shall not transfer or convey such Interest except in
accordance with this Paragraph 3.6. Any proposed transfer or conveyance of any
such Interest shall be made subject to Article XV and to the preferential right
of Seller to purchase the Interest under the same terms and conditions as the
proposed transferee. In such case, Buyer shall notify Seller in writing of the
same and provide at least sixty (60) Days’ notice for Seller to determine if it
desires to purchase the Interest. Such notice, to be effective, shall be
accompanied by an agreement executed by Buyer and the proposed transferee (the
"Purchase Agreement") containing all relevant information regarding the proposed
sale, transfer, assignment or conveyance, including the name and address of the
prospective transferee (who must be ready, willing and able to purchase), the
purchase price, a legal description sufficient to identify the property, and all
other terms of the proposed transfer or sale. The Purchase Agreement shall
demonstrate that completion of the sale is contingent only upon (i) the
non-exercise of rights of first refusal under this Paragraph 3.6, (ii) obtaining
any required governmental approvals and (iii) the satisfaction of a standard due
diligence review, including such items as title, environmental, and certain
other specifically itemized defects. Seller shall have the option to purchase
such Interest on the same terms as set forth in the Purchase Agreement by giving
written notice (the “Election Notice”) to Buyer prior to the expiration of the
sixty (60) day period set forth above. If Seller has elected to purchase such
Interest within the sixty (60) day period, Seller shall be irrevocably obligated
to purchase such Interest. Such sale, transfer, assignment and/or conveyance to
Seller shall occur as soon as reasonably possible following the receipt by Buyer
of the Election Notice from Seller. Upon completion of the transaction, the
Interest shall be 100% vested in Seller.


(b) If Seller does not exercise its preferential right to purchase by providing
written notice within such sixty (60) day period, then Buyer may effect the
transfer described in the notice at any time not later than ninety (90) days
after the end of the sixty (60) day option period, at a price not less than and
on terms no more favorable to the transferee than the price and term stated in
the notice provided for hereinabove. If such a transfer is made, the
preferential right to purchase shall continue as to the Interest acquired by
said transferee. If the Interest is not transferred within such ninety (90) day
period, then any subsequent proposal to transfer the same shall be subject to
the provisions of this Paragraph 3.6 as though such Interest had never been
offered for transfer. If the sale or transfer is not completed within the one
hundred fifty (150) day period, all of the Interest originally offered shall
again become subject to the provisions of this Paragraph 3.6.


 
Page 4

--------------------------------------------------------------------------------

 
 
(c) All such transfers or conveyances of any such Interest of Buyer shall be
made expressly subject to this Contract, and shall not be binding on Seller
until a certified or other verifiable copy of the instrument evidencing such
transfer or conveyance has been delivered to Seller, together with an agreement
in writing, satisfactory to all parties, whereby the transferee agrees to be
bound by the terms and provisions of this Contract and expressly assumes all of
the obligations of Buyer as set forth herein.


ARTICLE IV - QUANTITIES


4.1 Commencement of Deliveries and Daily Contract Quantity. Commencing with the
first Day of the Primary Term, Seller shall Tender for Delivery and Buyer shall
take at the Delivery Point, all quantities of Product requested by Buyer, up to
Buyer’s then currently effective DCQ, as specified in Exhibit “A.” The Total
Contract Quantity shall be reduced at the end of each Contract Year on a
cumulative basis through the Primary Term of this Contract ("Contract Quantity
Balance"), by the greater of: (i) the actual quantity of Product delivered to
Buyer in that Contract Year, or (ii) by the Annual Quantity applicable for that
Contract Year, until the Contract Quantity Balance equals zero (0).


4.2 Delivery Rates. Buyer and Seller recognize that due to actual operating
conditions, the delivery or take of Product may not necessarily be of a constant
rate. However, Buyer and Seller agree to cooperate fully with one another to
maintain as constant a rate of take as is operationally possible and in
adjusting Daily and Monthly deliveries hereunder.


4.3 Monthly Delivery Nominations. Buyer shall notify Seller Monthly by giving at
least seven (7) Days’ advance written notice, of its daily Product volume
requirements for the next succeeding Month. In the event Buyer fails to give to
Seller the requisite seven (7) Days’ prior notice, then the daily Product volume
requirements shall be the same as those for the then current Month. Upon
agreement by Seller, Buyer may request a change in its daily requirements for
any particular Month by giving Seller twenty-four (24) hours’ prior notice of
such changes in its daily requirements from time to time. Upon receipt of such
notice given to Seller at the location and number set out below, and subject to
Seller’s agreement, Seller shall undertake to conform its deliveries to Buyer’s
revised requirements and shall notify Buyer as soon as practical if it is unable
to do so. Buyer shall utilize its commercially reasonable efforts to minimize
the number of changes in the Monthly nominations. Each oral request for changes
in Buyer’s requirements shall be confirmed by written notice by Buyer to Seller
within seven (7) business Days after such request.


4.4 Excess Deliveries. On any given Day during the Primary Term of this
Contract, Buyer may request and Seller may Tender for Delivery, a quantity of
Product up to 120% of the Daily Contract Quantity, provided however, it is at
Seller’s sole discretion to make available to Buyer deliveries in excess of 100
% of the Daily Contract Quantity, if any.


4.5 Reduced Deliveries Due to Common Carrier Obligations. If any of the
ExxonMobil Pipeline, the Anadarko Pipeline or Buyer’s Pipeline is or becomes a
common carrier facility by operation of law or otherwise, and if the capacity of
said pipeline is insufficient to accommodate (1) the shipments tendered by
Seller under all contracts (including this Contract) to which Seller is a party
which require transportation by Buyer’s Pipeline, and (2) all shipments tendered
by other shippers, then Seller shall be obligated to deliver to Buyer only that
volume which may be transported under common carrier rules and regulations.


 
Page 5

--------------------------------------------------------------------------------

 
 
4.6 Emergency Shutdown. In the event of an emergency that poses danger to life
or property, no prior notice shall be necessary before partial or total shutdown
by either Seller or Buyer, but notice of such shutdown and the reason therefor
shall be given as soon as practical thereafter, by telephone, facsimile, e-mail
or other electronic means at the locations and numbers set out below. The party
causing the shutdown shall immediately take all steps reasonable under the
circumstances to end such shutdown. In the event any Government regulatory
requirement mandates a shutdown by either Seller or Buyer, notice shall be given
to the other party to this Contract as soon as practical after receipt of the
governmental notice requiring such shutdown.


Seller:
Buyer:
   
Anadarko Petroleum Corporation
Rancher Energy Corp.
Attn. Danny Morse:
Attn. John Works
Production Superintendent
999-18th Street,Suite 1740
Salt Creek Operations Center
Denver, Colorado 80202
Phone: +1.307.437.9500
Phone: +1.303.629.1122
 
Fax: +1.720.904.5698

 
4.7 Planned Shutdown. In the event a planned shutdown becomes necessary for
either Seller or Buyer on a non-emergency basis, such party shall provide thirty
(30) Days’ notice to the other as provided in the Article XVI hereof.


ARTICLE V - PRODUCT PRICE


5.1 Unit Price.
 
(a)  Buyer shall pay to Seller a Unit Price for each Mcf of Product. The Unit
Price for each Calendar Quarter shall be determined by indexing to the average
price per barrel posted by Chevron Crude Oil Marketing and Tesoro Refining and
Marketing Company (or their successors) for Southwestern Wyoming Sweet Crude Oil
price as follows:
 
(i) the preceding Calendar Quarter's simple average of each Day's closing prices
per barrel for Southwestern Wyoming Sweet Crude Oil shall be calculated
(“Wyoming Sweet Average Price”)
 
(ii) the Wyoming Sweet Average Price shall be compared to an index price of
$40.00 per barrel (“Index Price”)
 
(iii) if the Wyoming Sweet Average Price is greater than the Index Price, the
Unit Price for such Calendar Quarter shall be increased by the arithmetic ratio
of such difference.
 
(iv) if the Wyoming Sweet Average Price is equal to at least $30.01, but is less
than $40.00, the Unit Price for such Calendar Quarter shall be $1.50
 
(v) if the Wyoming Sweet Average Price is $30.00 or less, the Unit Price for
such Calendar Quarter shall be $1.35.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
(b)   For the initial Calendar Quarter (or portion thereof) under the Contract,
the Unit Price shall be $1.50 per Mcf. For all subsequent Calendar Quarters
under the Contract, the Unit Price shall be calculated by as provided in this
Article V.


(c)  Notwithstanding the provisions of Paragraph 5.1(b), the Unit Price shall
never be less than $1.35 per Mcf. If Seller’s cost of Product to be delivered
under this Contract ever exceeds the Unit Price, then at Seller’s option, Buyer
will meet with Seller and attempt in good faith to negotiate a revised Unit
Price affording Seller a reasonable return under this Contract. If Buyer and
Seller are unable to agree upon a revised Unit Price, then Seller may terminate
this Contract by giving written notice of termination to Buyer and Buyer shall
pay Seller the Termination Payment due pursuant to Paragraph 5.6.


5.2 Take-or-Pay Obligation.


(a) Each Month during the Primary Term of this Contract, Buyer shall pay Seller
an amount equal to the greater of: (i) the Minimum Monthly Amount, or (ii) the
Actual Monthly Amount.


(b) The Minimum Monthly Amount shall be reduced each Month for any deficiencies
in the amount of Product made available by Seller to Buyer due to (i) force
majeure as defined in Article XIV, or (ii) failure by Seller to deliver
quantities of Product up to Buyer’s take or pay obligation.


(c) Buyer shall provide Seller with a surety bond to ensure Buyer’s payment of
any take or pay obligation incurred pursuant to this Paragraph 5.2. Such bond
shall name Seller as beneficiary, shall be approved by Seller as to form and
issuer, shall be maintained for the life of the Contract and shall be of
sufficient size to cover Buyer’s yearly take or pay requirements and the DCQ
requirements.


5.3 Overriding Royalty. As further compensation hereunder Buyer shall convey to
Seller an overriding royalty interest in any production from its fields within
the Area of Mutual Interest described in Exhibit “B” attached hereto and
incorporated herein by this reference. Such overriding royalty interest shall be
of 8/8ths interest proportionally reduced to the working interest of Buyer and
shall be equal to one percent (1%) in Contract Year Number One; two percent (2%)
in Contract Year Number Two; three percent (3%) in Contract Year Number Three;
four percent (4%) in Contract Year Number Four; and five percent (5%) in
Contract Year Number Five and in all subsequent years. The Overriding Royalty
shall be in the form of a recordable assignment acceptable to Seller and shall
cover all depths in which Product is utilized, whether by direct injection,
recycling, zone recharge or other utilization in the lands subject to the Area
of Mutual Interest.


5.4 Deficiency Credit. If in any Month the MMQ is less than 25 MMcf multiplied
by the number of Days in such Month and Buyer makes a payment to Seller under
Paragraph 5.2 applicable to such Month, the amount of such Paragraph 5.2 payment
will be credited to Buyer as a “Deficiency Credit.” If a Deficiency Credit
balance has been established, the Deficiency Credit balance will be increased
each Month by any amount that Buyer pays pursuant to Paragraph 5.2 or decreased
each Month by the amount that Buyer’s payment for such Month exceeds the product
of 40 MMcf per Day of such Month multiplied by the applicable Unit Price.
Seller’s monthly invoice to Buyer will be adjusted to reflect any decreases in
the Deficiency Credit by the lesser of the Deficiency Credit or the amount of
the latest payment Buyer has made to Seller pursuant to Paragraph 5.2. In no
event will the Deficiency Credit balance be increased or decreased until Buyer
makes payment to Seller pursuant to Section 5.2, and in no event will the
Deficiency Credit balance be less than zero.


 
Page 7

--------------------------------------------------------------------------------

 
 
5.5 Deficiency Credit Expiration. Buyer may carry forward Deficiency Credit
balances for a period not to exceed 48 months after the Month that the
Deficiency Credit is earned, and with a time limit of 24 months after the end of
the Primary Term. Any Deficiency Credit not applied by the earlier of (a) within
48 months after it is earned or (b) within 24 months after the end of the
Primary Term, shall automatically terminate without further action or obligation
of Buyer or Seller.


5.6 Termination Payment. Buyer shall have the right to terminate this Contract
at any time during the Primary Term by delivering a written notice to Seller and
a payment in the amount of the Termination Payment. The Termination Payment
shall equal an amount determined by multiplying the Unit Price for the Calendar
Quarter immediately preceding Seller’s receipt of such termination notice by a
volume of Product equal to one-fourth (1/4) of the arithmetical difference
between the Total Contract Quantity and cumulative quantity of Product paid for
by Buyer at the time of the notice.
For purposes of illustration only, the Termination Payment shall be calculated
as follows:


P Term = P Unit x (146 BCF - V cum)
4



Where
P Term = Termination Payment

P Unit = Unit Price at time Termination Payment is determined
V Cum = Cumulative quantity of Product paid for by the Buyer at the time of the
notice


If this Contract is terminated due to Buyer's default, then Buyer shall on or
before sixty (60) Days following the receipt of notice from Seller of such
default, pay to Seller an amount equal to the Termination Payment. Without
limiting either party’s rights to indemnification hereunder, Seller’s right to
receive the Termination Payment shall be Seller’s sole remedy under this
Contract for any such default by Buyer. If the Contract is terminated due to
Seller’s default, Buyer will not be obligated to make any Termination Payment.


5.7Commencement of Payment. Buyer’s obligation to pay Seller pursuant to this
Article V shall begin on the first Day of the Primary Term.


5.8Greenhouse Gas Reduction Rights. Greenhouse Gas Reduction Rights (“GHGRR”)
means the recognition, award, or allocation of credits, allowances, permits, or
other tangible rights, whether created through government program or private
contract now or in the future, associated with the production, avoidance,
capture, sequestration, or other control of greenhouse gases.



 
a.)
Buyer and Seller agree that Buyer shall retain 25% of the GHGRR and provide or
convey to Seller 75% of the GHGRR in kind or in value at Sellers sole
discretion.




 
b.)
Buyer and Seller agree that Buyer and Seller each shall have the exclusive right
to apply for, claim, use, or sell all GHGRR associated with its share of the
carbon dioxide sold under this Contract as specified in paragraph 5.8(a)
consistent with applicable laws of the United States and international law,
including the right to sell or trade domestically or internationally.  This
right includes the right to count or claim any applicable reductions pursuant to
the Department of Energy’s Climate Challenge Program as modified from time to
time, to register all such reductions pursuant to § 1605 of the Energy Policy
Act of 1992 and other related public and private registries, and any other
governmental, public, or private program designed to encourage or reward the
reduction of greenhouse gas emissions or emission reductions.



 
Page 8

--------------------------------------------------------------------------------

 
 

 
c.)
Seller and Buyer each agrees to provide the necessary information and to take
reasonably appropriate action to obtain and reserve GHGRR's and to monitor,
document and preserve GHGRR in such form needed to qualify as an emission
reduction.



ARTICLE VI - DELIVERY POINT AND PRESSURE


6.1 Delivery Point and Pressure. Seller shall Tender Product for Delivery to
Buyer at the Delivery Point. Title to and ownership of all Product delivered
under this Contract shall pass to and vest in Buyer at the Delivery Point.
Seller shall Tender Product for Delivery at a sufficient pressure to enter the
Delivery Point; provided, however, Seller shall not be obligated to deliver
Product at a pressure greater than 2,500 Psig. Seller shall install a tap and
control station as required to supply Buyer with Product at Delivery Point, and
Buyer shall reimburse Seller for Seller’s actual cost incurred to install such
tap and control station.


ARTICLE VII - TAXES


7.1  Tax Liability. Seller shall pay or cause to be paid all taxes and
assessments imposed on Seller with respect to the Product delivered hereunder
prior to its delivery to Buyer, and Buyer shall pay or cause to be paid all
taxes and assessments imposed on Buyer with respect to the Product delivered
hereunder upon and after its receipt by Buyer. Neither party shall be
responsible or liable for any taxes or other statutory charges levied or
assessed on or against any of the facilities of the other party.


7.2   Tax Reimbursement. Subject to the conditions hereinafter set forth, Buyer
shall pay to Seller fifty percent (50%) of any new or additional tax imposed on
the Product delivered hereunder by any governmental authority. The term "new or
additional tax" shall mean any occupation, service, production, severance,
gathering, transmission, value-added or excise fee, tax or assessment levied,
assessed or fixed by governmental authority and shall include taxes similar in
nature or equivalent in effect (but not including income, excess profits,
capital stock, franchise, or general property taxes) in respect of or applicable
to the Product delivered hereunder, in addition to or greater than any being
assessed as of the effective date of this Contract, and for which Seller shall
be liable, either directly or indirectly, or through an obligation to reimburse
others. Reimbursement of any additional tax shall be effected as a part of
Buyer's regular monthly payment for Product hereunder. The tax reimbursement
provided for herein shall not apply to any delinquent interest or penalty
payments associated with any such new or additional tax.
 
7.3  Transaction Taxes. Buyer agrees that the Unit Price under this Contract
does not include sales, use, or like taxes (“Transaction Tax”) currently or
prospectively imposed by a Federal, State, or local taxing authority. As
applicable, Seller shall collect any such Transaction Tax from Buyer at the time
the invoice for the Carbon Dioxide is due. Seller shall separately state the
amount of Transaction Tax, the Transaction Tax rate, and name of the taxing
authority on the invoice. In lieu of remitting any billed Transaction Tax, Buyer
may submit a properly completed and signed exemption certificate or other
written evidence of exemption, so long as the evidence meets requirements cited
by the applicable taxing authority.


 
Page 9

--------------------------------------------------------------------------------

 
 
7.4 Termination by Seller. Buyer will begin accepting delivery of Product by
January 1, 2008. If Buyer has not initiated delivery of Product hereunder by
January 1, 2008, Seller may terminate this Contract by giving written notice of
termination to Buyer and Buyer shall pay Seller the Termination Payment due
pursuant to Paragraph 5.6. If Buyer fails to take delivery of Product hereunder
in any six months within any twelve consecutive month period, then Seller may
terminate this Contract by giving written notice of termination to Buyer and
Buyer shall pay Seller the Termination Payment due pursuant to Paragraph 5.6.


ARTICLE VIII - ACCOUNTING


8.1 Payment. Seller shall notify Buyer of the total volume of Product delivered
by Seller at the Delivery Point during any Month by the tenth (10th) business
Day following the end of such Month. Seller shall furnish to Buyer a Monthly
invoice showing the total quantity of Product delivered hereunder during the
preceding Month and such invoice shall include any Deficiency Credit balance
calculated under Paragraph 5.4. Buyer shall make payment to Seller of the
amounts of such invoices on or before twenty (20) Days after the date of receipt
of such invoice. All payments shall be mailed or electronically transferred to:


Electronic Transfer Payments:
Mail Check Payments to:

 
 
8.2 Failure to Pay. If Buyer fails to pay an amount payable to Seller hereunder
when due, Seller shall have the right, upon five (5) Days’ prior written notice
to Buyer, to stop delivery of the Product until Buyer pays said amount, plus
interest, and brings Buyer’s account current. If Buyer disputes the amount or a
portion of the amount invoiced by Seller, Buyer shall pay the invoiced amount
and shall notify Seller of the amount in dispute. Buyer and Seller shall
reconcile such disputes within a reasonable time period, but not to exceed sixty
(60) Days, whereupon either party discovered to be owed monies, shall submit an
invoice to the other party for the amount owed plus interest. The other party
shall make payment in immediately available U.S. funds by check or electronic
transfer to the owed party and tender such to the owed party on or before the
twentieth (20th) Day after the date of such invoice. Interest shall accrue and
be payable at the lesser of: (i) the highest legally permissible rate allowed by
the State of Wyoming, or (ii) the Prime or Base lending rate established by the
J.P. Morgan Chase Bank, N.A., New York. Interest will accrue from the date when
the disputed amount was due until the date payment of the disputed amount is
made. The exercise of such rights shall not constitute a waiver of, nor in any
way prejudice, other remedies available to such party. If any disputes can not
be settled within sixty (60) Days, then the matter shall be settled in
accordance with Article 18 hereof.


8.3 Refunds. If at any time it is determined that Buyer or Seller has made an
inaccurate payment to the other party under this Contract, and such deficiency
or excess payment is the result of a good faith error in the Monthly statement
furnished by Seller, or is or becomes the subject of a good faith dispute
between Seller and Buyer, then Seller or Buyer shall, within thirty (30) Days of
such determination, pay or refund to the other party the full amount of the
deficiency or excess payment together with interest calculated and paid as set
forth in Paragraph 8.2. The exercise of such rights shall not constitute a
waiver of nor in any way prejudice other remedies available to such party.


 
Page 10

--------------------------------------------------------------------------------

 


ARTICLE IX - QUALITY SPECIFICATIONS


9.1 Specifications. The Product delivered by Seller to Buyer at the Delivery
Point shall meet the following specifications, which herein are collectively
called “Quality Specifications”:



 
(a)
Product. Substance containing at least ninety-five mole percent (95%) of Carbon
Dioxide.




 
(b)
Water. Product shall contain no free water, and shall not contain more than
thirty (30) pounds of water per MMcf in the vapor phase.




 
(c)
Hydrogen Sulfide. Product shall not contain more than twenty (20) parts per
million, by weight, of hydrogen sulfide.




 
(d)
Total Sulfur. Product shall not contain more than thirty-five (35) parts per
million, by weight, of total sulfur.




 
(e)
Temperature. Product shall not exceed a temperature of one hundred twenty
degrees Fahrenheit (120oF).




 
(f)
Nitrogen. Product shall not contain more than four mole percent (4%) of
nitrogen.




 
(g)
Hydrocarbons. Product shall not contain more than five mole percent (5%) of
hydrocarbons and the dew point of Product (with respect to such hydrocarbons)
shall not exceed minus twenty degrees Fahrenheit (-20oF).




 
(h)
Oxygen. Product shall not contain more than ten (10) parts per million by
weight, of oxygen.




 
(i)
Glycol. Product shall not contain more than 0.3 (three tenths) gallons of glycol
per MMCF and at no time shall such glycol be present in a liquid state at the
pressure and temperature conditions of the pipeline.



9.2 Testing. Seller shall ensure that tests to determine the quality of Product
are made as often as reasonably required, but at least quarterly, by approved
standard methods in general use by the industry. Buyer may from time to time
request, and Seller shall ensure performance of, such additional tests as Buyer
reasonably deems necessary; provided, however, Buyer shall not request such
additional tests more than once during any ninety (90) Day period. Buyer shall
reimburse Seller for all expenses associated with such additional tests unless
such additional tests show that the substance does not meet the Quality
Specifications. Seller shall promptly furnish Buyer with copies of all test
results upon request.


 
Page 11

--------------------------------------------------------------------------------

 
 
9.3 Failure to Meet Quality Specifications. In the event any Volumes delivered
hereunder to Buyer fail to meet the Quality Specifications, Buyer shall have the
right to waive such failure by written notice to Seller and to continue to
accept and receive such Volumes. However, Buyer shall also have the right to
refuse to accept such Volume in whole or part, at any time including after a
waiver of such failure in accordance with the prior sentence, and may require
Seller to immediately cease or reduce deliveries of such Volume to Buyer
hereunder. Subject to the provisions hereof, Buyer shall have no obligation to
receive or purchase any volumes which fail to meet Quality Specifications at the
Delivery Point under this Contract. If Seller has so reduced or ceased
deliveries hereunder, then Seller may elect, after written notice from Buyer as
provided above, to remedy the cause of such failure and, if Seller so elects,
Seller shall proceed with all due diligence, to timely effect such remedy.
Notwithstanding anything herein to the contrary, if Seller does not
satisfactorily remedy such defect within ninety (90) Days after written notice
of failure to meet Quality Specifications, Buyer may cancel this Contract by
written notice to Seller. As to such cancellation, the respective duties and
obligations of Seller and Buyer hereunder shall terminate without further
duties, obligations, and liabilities to either party, subject to settlement of
previously incurred duties, obligations and liabilities. The cancellation of
this Contract as herein provided shall not serve to alter Buyer’s obligations to
pay for Product received. Any such termination shall be without waiver of any
remedy to which the party not in default may be entitled for violation of this
Contract.


ARTICLE X - MEASUREMENT


10.1 Measurement Point. The measurement point shall be located at a mutually
agreeable point at or upstream of the Delivery Point, in accordance with the
standards set out in this Article X. Seller shall ensure that the Product
delivered hereunder shall be measured for custody transfer at the Delivery Point
in accordance with the standards set forth herein.


10.2 Procedure. Custody transfer measurement of Product shall be determined on
the basis of pound-mass quantities, which will be converted to cubic foot
quantities on the basis of the molecular weight of the metered stream of Product
calculated from the compositional analyses. The calculations for the conversion
of pound mass units to cubic foot units will be made on the basis of
equation-of-state calculations embodied in the CO2PROP program or another
mutually acceptable method correcting for the non-ideal behavior of high content
Product mixtures. Upon request, Seller shall give Buyer legible copies of recent
measurement documents.


10.3 Atmospheric Pressure. The atmospheric pressure at the Delivery Point shall
be based upon 14.73 Psia at sea level, corrected to actual elevation in
accordance with the October 1981 standards in the American Petroleum Institute,
Manual of Petroleum Standards, and may be assumed to be constant for calculation
purposes.
 
10.4 Meter Standards. The Product delivered hereunder shall be measured with
orifice meters constructed and installed in accordance with the October 1981
standards in the American Petroleum Institute, Manual of Petroleum Measurement
Standards, Chapter 14, with any subsequent amendments, revisions, and additions
which may be mutually acceptable to Seller and Buyer.


10.5 Temperature. The temperature of the Product shall be determined by an
on-line thermometer so installed that it will sense the temperature of the
Product flowing through the meters. The thermometer will be accurate to plus or
minus 0.1o Fahrenheit.


10.6 Density. The density of the Product shall be determined by
equation-of-state calculation based on the composition of the Product or by
another mutually acceptable method.


 
Page 12

--------------------------------------------------------------------------------

 
 
10.7 Samples. A composite sample of the metered Product stream shall be
accumulated during each month and analyzed for its composition. Composition of
the Product stream may also be determined by using a mean monthly average of an
on-line chromatograph.


ARTICLE XI - MEASURING EQUIPMENT AND TESTING


11.1 Meter Stations. Seller shall ensure that the measuring station for
measurement of Product delivered hereunder is installed, operated, and
maintained in accurate working order at or near the Delivery Point at no cost or
expense to Buyer. Such meter station shall be equipped in accordance with the
standards referenced in Article X and will initially consist of orifice meters
of standard type, sensors, and transmitters for pressure and temperature
measurement and a flow computer for real-time calculation of metered Product
flow. Measurement equipment will be subject to change to allow use of improved
technology under such standards if the parties mutually agree to such a change.


11.2 Meter Tests. Seller shall ensure that its measuring equipment is accurate
and is operated and maintained in good repair, and that tests are made at least
once each Month to ensure the accuracy of such metering equipment. Seller shall
ensure that Buyer is given at least forty-eight (48) hours’ notice of each such
test of the measuring equipment in order that, if Buyer desires, Buyer may have
its representative present to witness such tests. If, upon any test, the
measuring equipment is found to be inaccurate to the extent that it affects the
aggregate measurement accuracy by an amount exceeding two percent (2%),
registrations thereof shall be corrected for a period extending back to the time
such inaccuracy occurred. If such time is not ascertainable, then the
registrations will be corrected for the period extending back one-half (1/2) of
the time elapsed since the last date of calibration; provided, no retroactive
correction shall be made for recorded inaccuracies of two percent (2%) or less
in the aggregate. Meters will be adjusted or repaired on a timely basis. Special
tests of the measuring equipment can be requested of Seller by Buyer at any
time, with the cost thereof being paid by Buyer unless the meter is found to be
inaccurate by an amount exceeding two percent (2%).


11.3 Meter Out of Service. If, for any reason, any meter is out of service or
under repair so that the amount of Product delivered cannot be ascertained or
computed from the readings thereof or corrected under Section 11.2, the Product
delivered during the period such meter is out of service or under repair shall
be estimated and agreed upon by Buyer and Seller upon the basis of the best data
available.


11.4 Record Retention. Buyer and Seller agree to retain detailed delivery
records and measurement documents for metered quantities of Product for a period
of two (2) calendar years following the end of the calendar year in which the
documents are generated. Seller and Buyer shall have the right to examine and
audit at reasonable times such delivery records and documents of the other party
to the extent necessary to verify the accuracy of any statements, charges,
computations, or demands made under or pursuant to any of the provisions of this
Contract. Any inaccuracies shall be promptly corrected when discovered. Copies
of such delivery records and documents will be provided to the other party upon
the inquiring party’s written request and at the inquiring party’s expense. This
Section shall survive any termination of this Contract for a period of six (6)
Months.


 
Page 13

--------------------------------------------------------------------------------

 


ARTICLE XII - WARRANTIES


12.1 Seller’s Warranty of Title. Seller warrants title to the Product sold and
delivered to Buyer hereunder.


12.2 Title Passage. As to the Product delivered and sold hereunder, title and
risk of loss shall pass from Seller to Buyer at the Delivery Point.


12.3 Other Warranties. Neither party hereto makes any warranties, including any
warranties of merchantability or fitness for a particular purpose, except as
expressly set forth in this Contract.


ARTICLE XIII - INDEMNIFICATION


13.1 BUYER ASSUMES ALL LIABILITY FOR AND AGREES TO DEFEND, RELEASE, INDEMNIFY
AND HOLD SELLER, ITS AFFILIATES, ITS AND THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, INSURERS, AND SUBCONTRACTORS (COLLECTIVELY “SELLER INDEMNITEES”),
HARMLESS FROM ALL CLAIMS FOR: (i) BODILY INJURY, DEATH OR DAMAGE TO THE PROPERTY
OF BUYER’S EMPLOYEES, SUBCONTRACTORS AND THEIR EMPLOYEES, AND BUYER’S INVITEES;
AND (ii) DAMAGE TO BUYER’S PROPERTY, ARISING OUT OF OR RESULTING FROM THE
PERFORMANCE OF THIS CONTRACT, EVEN IF A PART OR ALL THE CLAIM IS CAUSED BY THE
NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY, OR OTHER FAULT, OF ANY MEMBER
OF SELLER INDEMNITEES, AND/OR INVITEES OR THIRD PARTIES.


13.2 SELLER ASSUMES ALL LIABILITY FOR AND AGREES TO DEFEND, RELEASE, INDEMNIFY
AND HOLD BUYER, ITS AFFILIATES, ITS AND THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, INSURERS, AND SUBCONTRACTORS (COLLECTIVELY “BUYER INDEMNITEES”),
HARMLESS FROM ALL CLAIMS FOR: (i) BODILY INJURY, DEATH OR DAMAGE TO THE PROPERTY
OF SELLER’S EMPLOYEES, SUBCONTRACTORS AND THEIR EMPLOYEES, AND SELLER’S
INVITEES; AND (ii) DAMAGE TO SELLER’S PROPERTY, ARISING OUT OF OR RESULTING FROM
THE PERFORMANCE OF THIS AGREEMENT, EVEN IF A PART OR ALL OF THE CLAIM IS CAUSED
BY THE NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY, OR OTHER FAULT, OF ANY
MEMBER OF BUYER INDEMNITEES, AND/OR INVITEES OR THIRD PARTIES.


13.3 The above indemnities do not include claims for special, consequential or
indirect damages suffered by a party to this Contract, and each party waives any
claim it may have against the other party for such damages. The above indemnity
obligations also do not include indemnification for punitive or exemplary
damages.


ARTICLE XIV - FORCE MAJEURE


14.1 Force Majeure. If Buyer or Seller is rendered unable, in whole or in part,
by an event of force majeure to carry out its obligations hereunder (except
obligations to pay money either (a) which have already been incurred at the time
of the occurrence of the event of force majeure, or (b) which accrue under
Buyer’s Take or Pay obligations as set out in Paragraph 5.2), then upon such
party’s giving notice and reasonably full particulars of such event of force
majeure in writing, or by facsimile, by e-mail, or other equivalent means, to
the other party within a reasonable time after the occurrence of the event of
force majeure, the obligations of the party giving such notice, so far as they
are affected by such event of force majeure, shall be suspended during the
continuance of any inability so caused, but for no longer period, and such cause
shall so far as possible be remedied with all reasonable dispatch.


 
Page 14

--------------------------------------------------------------------------------

 
 
The term "event of force majeure" as used herein shall mean any cause not
reasonably within the control of the party claiming suspension and which, by the
exercise of due diligence such party is unable to prevent or overcome. Such term
shall include but not be limited to: acts of God; strikes, lockouts, or other
industrial disturbances; acts of a public enemy; wars; blockades; insurrections;
riots; epidemics; landslides; lightning; earthquakes; storms; floods; washouts;
civil disturbances; fires; freezing of wells or of pipelines, including any
interruption of Seller’s transportation rights on any third party pipeline, and
any other causes, whether of the kind herein enumerated or otherwise, affecting
the equipment or property of either party and not reasonably within the control
of the party claiming suspension.


The settlement of strikes or lockouts or other labor disputes shall be entirely
within the discretion of the party having the difficulty, and the requirement
that any event of force majeure shall be remedied with all reasonable dispatch
shall not require the settlement of such dispute by acceding to the demands of
an opposing party, when such course is inadvisable in the discretion of the
party having the difficulty.


ARTICLE XV - SUCCESSORS AND ASSIGNS


15.1 Successors and Assigns. The rights and obligations of Buyer under this
Contract shall not be assigned or delegated without the prior written consent of
Seller, which consent may be withheld at Seller’s discretion.


This Contract shall extend to and be binding upon the respective successors and
assigns of the parties hereto. Any actual or attempted assignment, transfer, or
conveyance of this Contract shall be only to a creditworthy entity and shall
expressly require that the assignee, transferee, or grantee shall assume and
agree to discharge the duties and obligations of its assignor under this
Contract, and any such actual or attempted assignment, transfer, or conveyance
hereof shall be ineffective as between the parties hereto unless such express
requirement shall therein be contained, and unless each assignee, transferee, or
grantee shall agree to impose an identical requirement upon any subsequent
assignee, transferee, or grantee. No such actual or attempted assignment,
transfer, or conveyance shall in any way operate to enlarge, alter, or modify
any obligations of the other party hereto.


Any entity which shall succeed by purchase, merger or consolidation to
substantially all of the assets of either party hereunder shall be subject to
the duties and obligations of its predecessor in interest under this Contract.


Nothing contained in this provision shall in any way prevent either party from
pledging or mortgaging its rights hereunder for security of its indebtedness.


ARTICLE XVI - NOTICES


16.1 Notices. Except as otherwise specifically set forth in this Contract, all
notices, invoices, and other communications under this Contract must be in
writing and shall be deemed given on the date of the addressee’s receipt thereof
and shall be given only by U.S. Mail, hand delivery, overnight delivery,
facsimile, e-mail, or other electronic means as follows:



If to Seller:
Anadarko Petroleum Corporation

Attn. Craig Walters:
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Telephone: 1.832.636.3085



If to Buyer:
Rancher Energy Corp.

Attn.: CO2 Contracts Dept.
999 18th Street
Denver, Colorado 80202
Telephone: 303-629-1122
FAX: 720-904-5698
 
Page 15

--------------------------------------------------------------------------------

 


ARTICLE XVII - MISCELLANEOUS


17.1 Entirety of Contract, Modification, and Non-Waiver.  This Contract
constitutes the entire agreement for the sale and purchase of Product between
Buyer and Seller. No statement or agreement, oral or written, made prior to or
at the signing of this Contract, shall vary or modify the written terms hereof,
and neither party shall claim any amendment to, modification of, or release from
any provision by mutual agreement unless such agreement is in writing, signed by
the authorized representatives of the parties to this Contract or by an exchange
of facsimiles concerning the mutual agreement between the parties of the
particular modification or amendment thereof specifically and conspicuously
stating that it is a modification or amendment of this Contract. No provisions,
terms, or conditions contained in any document including, by way of illustration
but not by way of limitation, invoices or purchase orders, shall affect this
Contract or be binding upon the parties unless the provisions, terms, or
conditions have been previously agreed to in writing by the authorized
representatives of the parties hereto. Buyer’s only authorized representatives
who may make a mutual written modification or amendment of this Contract include
Buyer’s Officers or Attorneys-in-Fact. Seller’s only representatives who may
make a mutual written modification or amendment to this Contract include
Seller’s Officers or Attorneys-in-Fact.


Waiver of performance of any obligations by either party or agreement by the
other hereunder shall not operate as a waiver of performance of any other
obligation or a future waiver of the same obligation or a waiver of any future
default.


17.2 Headings. The topical headings used herein are inserted for convenience
only and shall not be construed as having any substantive significance or
meaning whatsoever or as indicating that all of the provisions of this Contract
relating to any particular topic are to be found in any particular Section.


17.3 Exhibits. Each exhibit referred to in this Contract hereby is incorporated
in this Contract by reference. All obligations of any party under such exhibit
shall be considered as obligations under this Contract.


17.4 Counterpart Execution. This Contract may be executed in any number of
counterparts, each of which shall be considered an original for all purposes.


 
Page 16

--------------------------------------------------------------------------------

 
 
17.5 Third Party Rights. This Contract is intended for the exclusive benefit of
the parties to this Contract and their respective heirs, successors, and
assigns, and nothing contained in this Contract shall be constructed as creating
any rights or benefits in or to any third party.


17.6 Safety. The agents and employees of each party to this Contract shall
comply with all safety regulations of the other when such agents and employees
are upon the premises of the other in connection with the performance of this
Contract.


17.7 Termination Upon Default. If either Seller or Buyer defaults in the
performance of any material obligation imposed hereunder, the other party may
terminate this entire Contract by giving written notice to the defaulting party
of such election. The defaulting party shall have thirty (30) Days after receipt
of such notice in which to remedy such default or to indemnify the other party
to the other party's reasonable satisfaction, in which event this Contract shall
continue in force and effect. If such remedy or indemnity is not timely made,
this Contract shall, at the end of said thirty (30) Day period, become null and
void except for Buyer’s obligations under Article V to make the Termination
Payment if the default is Buyer’s default, and except for any other provisions
of which this Contract provides for survival after termination hereof.
Notwithstanding anything contained herein to the contrary, if Buyer terminates
this Contract due to a default by Seller that is not remedied within the thirty
(30) Day period, Buyer shall have no obligation for the Termination Payment. Any
such termination shall be without waiver of any remedy to which the party not in
default may be entitled for violation of this Contract.


17.8 Applicable Law. ALL QUESTIONS CONCERNING THE VALIDITY OR MEANING OF THIS
CONTRACT OR RELATING TO THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT
TO PERFORMANCE UNDER THIS CONTRACT SHALL BE CONSTRUED AND RESOLVED UNDER THE
LAWS OF THE STATE OF WYOMING EXCEPT TO THE EXTENT SPECIFICALLY REGULATED BY
FEDERAL LAWS, EXCLUDING ONLY ANY RULE OR PRINCIPLE CONCERNING CONFLICT OF LAWS
WHICH MIGHT REFER TO THE LAWS OF ANOTHER JURISDICTION.


17.9 Relationship to the Parties. Notwithstanding any provision contained in
this Contract to the contrary, this Contract is not intended to create, nor
shall it be construed to create, a relationship of partnership, an association
for profit, or any other relationship except that of seller and purchaser.


17.10 Invalidity. In the event any part of this Contract is declared to be
invalid for any reason, this ruling shall not affect the validity of the rest of
the Contract or any other part thereof.


17.11 Origin of Contract. This Contract has been jointly prepared by Buyer and
Seller and there shall be no presumptions regarding such preparation which will
be used against either party in connection with any subsequent judicial
construction of this Contract.


17.12 Confidentiality. Notwithstanding anything to the contrary contained in
this Contract, the provisions of this Contract shall be considered “Confidential
Information.”


The phrase “Confidential Information” as used in this Contract shall also mean
all other proprietary and non-public information, data, reports, and records
which were disclosed to either Buyer or Seller, in the course of negotiation or
performance of this Contract, whether in writing or orally; provided however,
the information described above shall not be considered “Confidential
Information” to the extent it falls into the following categories:


 
Page 17

--------------------------------------------------------------------------------

 
 
a. Information specifically allowed in writing to be disclosed to third parties;
b. Information which at the time of disclosure was already in the public domain;
c. Information which enters the public domain through no act or failure on the
part of the other party;
d. Information which prior to disclosure was already in the possession of the
recipient; and,
e. Information disclosed to a party’s successors and assigns or to third parties
that have entered into a confidentiality agreement with such party in a form
satisfactory to such party in its sole discretion.


Buyer and Seller shall keep the Confidential Information secret and confidential
throughout the term of this Contract.


If either party is requested or required by legal process to disclose any of the
Confidential Information, it will provide to the other party notice of such
request or requirement so that the other party may seek an appropriate
protective order or other remedy.


The confidentiality obligations and restrictions of this Section 17.12 shall not
apply to a disclosure to a governmental agency, to the public, including press
releases, or in judicial, administrative, or governmental proceedings pursuant
to a valid subpoena or other applicable valid rule or order, but only to the
extent the party intending to make a disclosure in good faith believes it is
required by law or by the rules of any stock exchange or securities regulatory
authority; provided however, that: (i) Prior to making any such disclosure, it
shall notify the other party, and such notice shall specify and include: (A) the
written statement (of the party intending to disclose) as to why such disclosure
is required, (B) the date on which it intends to make such disclosure, and (C)
the text of the proposed stock exchange announcement or other disclosure; (ii)
The party intending to disclose shall give due consideration to any comments
received from the other party within three (3) days following the date notice
was received by such other party; provided however, that if the party intending
to disclose believes such disclosure must be made prior to the end of such three
(3) days, its notice to the other party shall convey such belief and it shall
give due consideration to comments received from the other party prior to the
date that it intends to make such disclosure; (iii) The party intending to
disclose shall disclose only that portion of the Confidential Information
required to be disclosed and shall take all reasonable efforts to preserve the
confidentiality thereof, including obtaining protective orders; and (iv) The
party intending to disclose shall have the burden of proving that disclosure
under this Paragraph 17.12 was required.


ARTICLE XVIII - DISPUTE RESOLUTION


18.1 Dispute Resolution.


(a) The senior managements of Buyer and Seller will attempt to resolve any and
all disputes arising from this Contract. Failing a settlement between the
parties, any matters shall be handled as set forth in this Section 18.1.


 
Page 18

--------------------------------------------------------------------------------

 
 
(b) Arbitration. Any controversy, cause of action, dispute or claim arising out
of, relating to, or in connection with, this Contract, or the breach,
termination or validity thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association, as amended and in effect from time to time. The tribunal for the
arbitration shall consist of three arbitrators, one to be designated by each
party and the third to be selected by the mutual agreement of the two
arbitrators. Each party shall designate its arbitrator within twenty (20) Days
of receiving a notice of arbitration. Prior to acceptance of appointment as an
arbitrator, each arbitrator shall have read and affirmatively agreed to observe
all provisions of the American Arbitration Association’s Code of Ethics for
Arbitrators in Commercial Disputes. THE EXPEDITED PROCEDURES SET FORTH IN THE
RULES SHALL APPLY AND THE SUBSTANTIVE AND PROCEDURAL LAWS OF THE STATE OF
WYOMING (EXCLUDING ANY CONFLICTS OF LAWS RULES OR PRINCIPLES AS APPLIED IN
WYOMING) SHALL APPLY. This Contract involves interstate commerce in several
ways, including, without limitation, the fact that Seller’s facilities buy and
sell materials in interstate commerce and work performed in Seller’s facilities
affects interstate commerce. The choice of Wyoming law shall not be interpreted
as a choice to exclude applicability of the Federal Arbitration Act to the
enforceability and scope of this arbitration provision. It is therefore
specifically understood that both Wyoming and federal law, neither to the
exclusion of the other, apply to the enforceability and scope of this provision,
and, in the event of a conflict between Wyoming and federal law, the law
maximizing the enforceability and scope of this provision, including laws
relating to appellate remedies, may be invoked, without excluding applicability
of other law, by the Party seeking to compel arbitration. If, for purposes of
determining Wyoming or federal law, a conflict or difference of opinion exists
between lower state courts and lower federal courts, as the case may be, this
arbitration provision, by contract, selects the precedent of that lower state
court or that lower federal court that maximizes the enforceability and scope of
this arbitration provision. The arbitration shall take place in Denver,
Colorado. The parties specifically agree that the judgment or award of the
tribunal shall be final and binding on each party and for all purposes. Judgment
upon an arbitration award may be entered in any court having jurisdiction. This
arbitration provision shall survive the termination of this Contract. Should the
parties ever be prevented by applicable law from utilizing arbitration to
resolve disputes hereunder, then the choice of law and forum provisions of this
Section shall nevertheless remain in full force and effect.


IN WITNESS WHEREOF, this Contract shall be effective as set forth in this
Contract.
 
 

 
BUYER:
Rancher Energy Corp.
    Date: ________________________
By: _____________________________________
Printed Name: John Works
Title: President and CEO
     
SELLER:
Anadarko Petroleum Corporation
    Date: ________________________
By: _____________________________________
Printed Name:
Title:

 
 
Page 19

--------------------------------------------------------------------------------

 


EXHIBIT “A”
TO PRODUCT SALE AND PURCHASE CONTRACT
December 15, 2006


Attached to and made a part of that certain Product Sale and Purchase Contract
dated December 15, 2006 by and between Anadarko Petroleum Corporation as Seller
and Rancher Energy Corp. as Buyer.


Contract Quantity Schedule
       
DCQ*
Annual Quantity
Contract Year
Mcf/d
MMcf
1
40,000
14,600
2
40,000
14,600
3
40,000
14,600
4
40,000
14,600
5
40,000
14,600
6
40,000
14,600
7
40,000
14,600
8
40,000
14,600
9
40,000
14,600
10
40,000
14,600
      Total Contract Quantity
146 BCF



*In no event shall the DCQ be less than 25,000 Mcf on any Day Subject to
provisions of this Agreement.


 
Page 20

--------------------------------------------------------------------------------

 


EXHIBIT “B”
TO PRODUCT SALE AND PURCHASE CONTRACT
December 15, 2006


Attached to and made a part of that certain Product Sale and Purchase Contract
dated December 15, 2006 by and between Anadarko Petroleum Corporation as Seller
and Rancher Energy Corp. as Buyer.




Area of Mutual Interest


See Attached Map


 
Page 21

--------------------------------------------------------------------------------

 